SOUTHERN D|STRICT OF M|SSiSS|PPl

L

   
  
    

IN THE uNirED sTATEs blsTRiCT CoURT
FoR THE soUTHERN DlsTRlCT oF MIssisslP 1 FEB 21 2019
EASTERN DivlsioN

 

ARTHUR JOHNSTON

 

BY DEF‘ UTY `

 

UNITED STATES OF AMERICA

v. CRIMINAL NO. 2:l7cr23-KS-MTP

JOHN BAXTER
AGREED PRELIMINARY ORDER OF FORFEITURE
Pursuant to a separate Plea Agreement and Plea Supplement between the defendant,

JOHN BAXTER, by and with the consent of his attorney, and the UNITED STATES OF

AMERICA (hereinafter “Government”’), JOHN BAXTER agrees that the following findings are

correct, and further agrees with the adjudications made herein. Accordingly, the Court finds as

follows:

l. The Defendant is fully aware of the consequences of having agreed to forfeit to the
Government his interests in and to the hereinafter described property, having been apprised
ofsuch by his attorney and by this Court; and he has freely and voluntarily, with knowledge
of the consequences, entered into a Plea Agreement and Plea Supplernent with the
Government to forfeit such property.

2. The Defendant agrees the

(1) $105,710.00 United States Currency; and

(2) $80,300.00 United States Currency

constitute or were derived from proceeds that the Defendant obtained, directly or indirectly,
as a result of the offenses charged in Count l of the indictment and/or were used, or were

intended to be used, in any manner or part, to commit, or to facilitate the commission of

the offense charged in Count l of the Indictment and/or were involved in the offense
charged in Count l of the lndictment. Such property is, therefore, subject to forfeiture
pursuant to 21 U.S.C. § 853.
The Defendant has been apprised that Rule 32.2 of the Federal Rules of Criminal
Procedure, and 18 U.S.C. § 982 require the Court to order the forfeiture of the

(l) $105,710.00 United States Currency; and

(2) $80,300.00 United States Currency

at, and as a part of, the sentencing proceeding The Defendant does hereby waive such
requirement and the requirement that the forfeiture be made a part of the sentence as
ordered by the Court in the document entitled, ‘*Judgment in a Criminal Case.” The
Defendant and his attorney further agree that the Court should enter this Order
immediately, and agree that the forfeiture ordered hereunder will be a part of the sentence
of the Court regardless whether ordered at that proceeding and/or whether attached as a
part ofthe said "'Judgment in a Crirninal Case.”
IT IS, THEREFORE, ORDERED AND ADJUDGED AS FOLLOWS:
a. That the Defendant shall forfeit to the United States, the

(1) $105,710.00 United States Currency; and

(2) $80,300.00 United States Currency.

b. The Court has determined, based on the Defendant’s Plea Agreement and Plea
Supplement, that the following property is subject to forfeiture pursuant to 21
U.S.C. § 853, that the Defendant had an interest in such property and that the

Government has established the requisite nexus between the

(l) $105,710.00 United States Currency; and
(2) $80,300.00 United States Currency

and the offense charged in Count 1 ofthe lndictment.

The United States may conduct any discovery it considers necessary to identify,
locate, or dispose of the property subject to forfeiture or substitute assets for such
property.

The United States shall publish notice of the order and its intent to dispose of the
property in such a manner as the United States Attorney General may direct. The
United States may also, to the extent practicable, provide written notice to any
person known to have an alleged interest in the subject property. Fed. R. Crim. P.
32.2(c)(1).

Any person, other than the above named Defendant, asserting a legal interest in the
subject property may, within thirty days of the final publication of notice or receipt
of notice, whichever is earlier, petition the court for a hearing without a jury to
adjudicate the validity of his alleged interest in the subject property, and for an
amendment of the Order of Forfeiture, pursuant to 21 U.S.C. § 853(n).

Pursuant to Fed. R. Crim. P. 32.2(b)(3), this Preliminary Order of Forfeiture shall
become final as to the Defendant at the time of sentencing and shall be made part
of the sentence and included in thejudgrnent. lf no third party files a timely claim,
this order shall become the Final Order of Forfeiture, as provided by Fed. R. Crim.
P. 32.2(0)(2).

Any petition filed by a third party asserting an interest in the subject property shall

be signed by the petitioner under penalty of perjury and shall set forth the nature

and extent of the petitioner’s right, title, or interest in the subject property, the time
and circumstances of the petitioner’s acquisition of the right, title or interest in the
subject property, any additional facts supporting the petitioner’s claim, and the
relief sought.

After the disposition of any motion filed under Fed. R. Crim. P. 32.2(0)(1)(A) and
before a hearing on the petition, discovery may be conducted in accordance with
the Federal Rules of Civil Procedure upon a showing that such discovery is
necessary or desirable to resolve factual issues.

The United States shall have clear title to the subject property following the Court’s
disposition of all third-party interests, or, if none, following the expiration of the
period provided in 21 U.S.C. § 853(n)(2), which is incorporated by 18 U.S.C. §
982(b)_, 31 U.S.C. §§ 5317(0) and 5332, and 28 U.S.C. § 2461(c) for the filing of

third party petitions

The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

SO ORDERED AND ADJUDGED this

AGREED:

 

guide iii C@@r
Shundral Cole

Assistant United States

 

 

//ohn Baxter
dant

John illl m Weber, 111 "

Attorney for Defendant

rl-_'.-'_-

//

OWM/

IFNITED sTATEs DlsTRlcT/UDGE

le"l

z»Z/-/“?

Date

Dte

